Exhibit 99.1 JUST ENERGY GROUP INC. (THE “CORPORATION”) Annual and Special Meeting of the holder(s) of Common Shares of the Corporation. June 26, 2014 REPORT OF VOTING RESULTS National Instrument 51-102 - Continuous Disclosure Obligations Section 11.3 Matters Voted Upon General and Special Business Outcome of Vote by Proxy 1. The election of the nine nominees as directors of the Corporation for the ensuing year: Carried: (all directors elected) John A. Brussa For: Withheld: R. Scott Gahn For: Withheld: Gordon D. Giffin For: Withheld: Michael J.L. Kirby For: Withheld: Rebecca MacDonald For: Withheld: Brett A. Perlman For: Withheld: Hugh D. Segal For: Withheld: George Sladoje For: Withheld: William F. Weld For: Withheld: 2. The appointment of Ernst & Young LLP, Chartered Accountants, as Auditors of the Corporation and to authorize the directors of the Corporationto fix their remuneration in that capacity. Carried For:58,094,692 Withheld:382,575 3. Approval of an ordinary resolution approving the Corporation’s approach to Executive Compensation as more fully described in the Information Circular. Carried For:47,801,186 and 93.38% Against:3,391,113 and 6.62%
